Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on November 16, 2021 is acknowledged.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. The applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability. 37 CFR 1.56.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Fig. 4C, the label “M” is not in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
In paragraph [0045], magnetic field detector 50 is not in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0002], “for mammal especially human” should be “for mammals especially humans”.
In paragraph [0002], “of vivo cells” should be “of in vivo cells”; in vivo 
In paragraph [0002], “and vitro cells” should be “and in vitro cells”; in vitro is a Latin term.
In paragraph [0002], “so we can simulate” should be “we can simulate”; the current phrase is not a full sentence. 
In paragraph [0002], “cultivate large quantity of cells” should be “cultivate a large quantity of cells” or “cultivate large quantities of cells”.
In paragraph [0003], “bioreactor is” should be “bioreactors are”.
In paragraph [0003], “stereo” is not a commonly used word in the scientific literature and should be replaced; this word happens twice in the paragraph, and in paragraph [0004] as well.
In paragraph [0003], “to use” should be “use of”.
In paragraph [0004], the word “of” is in bold.
In paragraph [0004], “non-adherent cell” should be “non-adherent cells”.
In paragraph [0004], “friction force” should be “adherence”.
There are numerous grammatical mistakes throughout the specification.
Appropriate correction is required.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: the numerous grammatical mistakes throughout the specification. The Examiner strongly advises employing an editor or scientific editor to assess all the mistakes.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:
In claim 2, the phrase “the separation layer is provided with a plurality of suspension holes corresponding to the suspension units” should be “the separation layer is provided with a plurality of separation holes corresponding to the suspension units”.
In claim 4, the phrase “formed integrally into a body” should be “are formed integrally into a body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, “a flow body” is not defined. Examiner is currently examining as if this phrase were the phrase “a liquid” as evidenced in paragraph [0034] of the specification.
Claim 2 recites the limitation “the upper hole of the suspension hole” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests the phrase 
Claim 2 recites the limitation “the separation hole” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests using the phrase “a plurality of separation holes” in line 3 of claim 2, as indicated in the claim objections above.
Claim 2 recites the limitation “the separation hole” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests the phrase “each of the plurality of separation holes” to avoid any confusion about which of the separation holes is identified in the claim – either a particular separation hole, or all of the plurality of separation holes.
Claim 2 recites the limitation “the separation hole” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests the phrase “each of the plurality of separation holes” to avoid any confusion about which of the separation holes is identified in the claim – either a particular separation hole, or all of the plurality of separation holes.
Claim 2 recites the limitation “the upper hole” in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests the phrase “each of the upper holes of the plurality of suspension holes” to avoid any confusion about which of the upper holes of the suspension holes is identified in the claim – either a particular upper hole, or all of the upper holes of the plurality of suspension holes.
Claim 3 recites the limitation “the protrusion structure” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests the phrase “each of the protrusion structures of the plurality of suspension units” to avoid any confusion about which of the protrusion structures of the suspension units is identified in the claim – either a particular protrusion structure, or all of the protrusion structures of the plurality of suspension units.
Claim 3 recites the limitation “the lower hole” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests the phrase “each of the lower holes of the plurality of suspension holes” to avoid any confusion about which of the lower holes of the  suspension holes is identified in the claim – either a particular lower hole, or all of the lower holes of the plurality of suspension holes.
Claim 5 recites the limitation “the upper hole” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests the phrase “each of the upper holes of the plurality of suspension holes” to avoid any confusion about which of the upper holes of the suspension holes is identified in the claim – either a particular upper hole, or all of the upper holes of the plurality of suspension holes.
Claim 5 recites the limitation “the lower hole” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests the phrase “each of the lower holes of the plurality of suspension holes” to avoid any confusion about which of the lower holes of the suspension holes is identified in the claim – either a particular lower hole, or all of the lower holes of the plurality of suspension holes.
Dependent claims 2-6 are rejected for the same reason as the base claim upon which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Adamo (US 2010/0190242) in view of Makino (US 2018/0299380) and Takayama (WO 2011/094572).
	Regarding claim 1, Adamo discloses a cell culture device (claim 5) used to culture cells (claim 6), comprising:
	a suspension layer (paragraph [0014], “division plate”), having a plurality of suspension units (paragraph [0014], “cavities or holes”), the flow body flows (paragraph [0014], “drops of fluid”) into the suspension units (paragraph [0014], “cavities or holes”) and is suspended (paragraph [0014], “drops of fluid are trapped by the holes by means of surface tension”) under the suspension units (paragraph [0014], “cavities or holes”), so that the cells are cultured (paragraph [0015] “cell to grow”) in the flow body (paragraph [0014], “drops of fluid”) under the suspension units (paragraph [0014], “cavities or holes”) respectively, wherein, each of the suspension units (paragraph [0014], “cavities or holes”) is provided with a suspension hole (paragraph [0014], “holes”); the suspension hole (paragraph [0014], “holes”) runs through the suspension layer (paragraph [0014], “division plate”), and having an upper hole (annotated Fig. 4, “upper hole”) and a lower hole (annotated Fig. 4, “lower hole”), a diameter of the upper hole (annotated Fig. 4, “upper hole”) is less than a diameter of the lower hole (annotated Fig. 4, “lower hole”), the flow body (paragraph [0014], “drops of fluid”) flows into (paragraph [0014], “drops of fluid are trapped by the holes by means of surface tension”) the suspension hole (paragraph [0014], “holes”) from the upper hole (annotated Fig. 4, “upper hole”).

    PNG
    media_image1.png
    329
    291
    media_image1.png
    Greyscale

Adamo, annotated Fig. 4

	Adamo does not disclose:
a top layer, having at least an inlet hole and at least an outlet hole, the inlet hole is used to input a flow body into the cell culture device, the outlet hole is used to output the flow body from the cell culture device;
a diffusion layer, having at least a flow channel, the flow channel corresponds to the inlet hole and the outlet hole, and is used to guide the flow body; 
the suspension units correspond to the flow channel;
the flow body flows into the suspension units through the flow channel;
a protrusion structure; 
the protrusion structure is extended and disposed below the lower hole, so that the flow body is suspended under the suspension units along the protrusion structure
Makino discloses:

	2) a diffusion layer (paragraph [0070]; Fig. 2, element 40), having at least a flow channel (paragraph [0070]; Fig. 13, element S), the flow channel (paragraph [0070]; Fig. 13, element S) corresponds to (Fig. 1) the inlet hole (paragraph [0036]; or Figs. 1-2, element 21) and the outlet hole (paragraph [0036]; or Figs. 1-2, element 22), and is used to guide the flow body (paragraph [0036])
	In the analogous art of microfluidic devices, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Adamo with the top layer and diffusion layer of Makino in order to supply the fluid into the inner space (Makino, paragraph [0036]).
	Adamo in view of Makino does not disclose:
the suspension units correspond to the flow channel;
the flow body flows into the suspension units through the flow channel;
a protrusion structure; 
the protrusion structure is extended and disposed below the lower hole, so that the flow body is suspended under the suspension units along the protrusion structure
Takayama discloses:

6) the protrusion structure (Fig. 14B, elements 11, bottom side; or pg. 25, lines 1-7) is extended (pg. 25, lines 4-5 “height”) and disposed below the lower hole (pg. 25, lines 6-7), so that the flow body (pg. 25, lines 8-9) is suspended under (pg. 25, lines 10-12) the suspension units (pg. 25, lines 10-12, “holes”) along the protrusion structure (Fig. 14B, elements 11, bottom side; or pg. 25, lines 1-7; or pg. 25, lines 10-12 “protrusions”).

    PNG
    media_image2.png
    863
    1123
    media_image2.png
    Greyscale

Takayama, Fig. 14B

	In the analogous art of hanging drop plates, it would have been obvious to one skilled in the art before the effective filing date to modify the construction of modified Adamo with the protrusions of Takayama in order to better promote drop stability (Takayama, pg. 25, lines 6-7).
	Adamo in view of Makino and Takayama does not disclose:
the suspension units correspond to the flow channel;
the flow body flows into the suspension units through the flow channel;

As to 4), the flow body (Adamo, paragraph [0014], “drops of fluid”) and suspension units (Adamo, paragraph [0014], “cavities or holes”) have been disclosed by Adamo, and the flow channel (Makino, paragraph [0070]; Fig. 13, element S) has been disclosed by Makino.
	Having the flow body flow into the suspension units through the flow channel would have been obvious to one skilled in the art before the effective filing date in order to automate or regulate the amount of fluid that a microfluidic device channels into the suspension units via the flow channel.
	Regarding claim 2, Adamo discloses a separation plate (paragraph [0014], “division plate”; same division plate as above, this time without modifications from Makino or Takayama, via duplication of parts. MPEP § 2144.04(VI)(B)), the separation layer (paragraph [0014], “division plate”) is provided with a plurality of suspension holes (paragraph [0014], “cavities or holes”), the flow body flows (paragraph [0014], “drops of fluid are trapped by the holes by means of surface tension”) into the upper hole (annotated Fig. 4, “upper hole”) of the suspension hole (paragraph [0014], “cavities or holes”), , and the flow body is a cell culture liquid (claim 4).
	Adamo does not disclose:
a separation layer that is disposed between the diffusion layer and the suspension layer
the flow body flows into the upper hole of the suspension hole through the flow channel and the separation hole
wherein a diameter of the separation hole is less than a diameter of the upper hole
However, as to 1), it would have been obvious to one skilled in the art before the effective filing date to modify modified Adamo with an additional separation plate with separation holes of Adamo in order to restrict the full flow of the fluid into the suspension units, allowing the cell culture to grow in the suspension units’ droplets.
As to 2) the flow body (Adamo, paragraph [0014], “drops of fluid”), the upper hole of the suspension hole (Adamo, paragraph [0014] “cavities or holes” as described in claim 1’s rejection), and the separation hole (Adamo, paragraph [0014] “cavities or holes”, as described in claim 2’s rejection) are disclosed by Adamo, while the flow channel (Makino, paragraph [0070]; Fig. 13, element S) is disclosed by Makino.
Having the flow body flow into the upper hole of the suspension hole through the flow channel and the separation hole would have been obvious to one skilled in the art before the effective filing date in order to automate or regulate the amount of fluid that a microfluidic device channels into the suspension units via the flow channel and the separation holes.
As to 3) the limitation of the size of the diameter of the separation hole is not a patentably distinct from Adamo. Regarding this limitation, absent unexpected results, resizing of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).
	Regarding claim 3, Adamo does not disclose that a height of the protrusion structure is 1 mm to 20 mm, and it is of a ring shape, extended and disposed below the lower hole.
	Takayama discloses the protrusion structure (pg. 24, lines 20-21), it is of ring shape (pg. 24, lines 20-21), extended and disposed below the lower hole.

	Modified Adamo does not disclose that a height of the protrusion structure is 1 mm to 20 mm, although Takayama does state a ring shape approximately 0.5 mm in height (Takayama, pg. 24, lines 20-22). However, regarding this limitation, absent unexpected results, resizing of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).
	Regarding claim 4, modified Adamo teaches the suspension layer (see claim 1 rejection, above).
	Makino discloses the top layer (paragraph [0036]; or Figs. 1-2, element 20) and the diffusion layer (paragraph [0070]; Fig. 2, element 40).
	In the analogous art of microfluidic devices, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Adamo with the top layer and diffusion layer of Makino in order to supply the fluid into the inner space (Makino, paragraph [0036]).
	Modified Adamo does not disclose that the top layer, the diffusion layer, and the suspension layer are formed integrally into a body. However, regarding this limitation, absent unexpected results, integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
	Regarding claim 5, Adamo does not disclose that the diameter of the upper hole is 1 mm to 15 mm, and the diameter of the lower hole is 1 mm to 30 mm. However, regarding this 
	Regarding claim 6, modified Adamo teaches the suspension layer (see claim 1 rejection, above).
	Makino discloses the top layer (paragraph [0036]; or Figs. 1-2, element 20) and the diffusion layer (paragraph [0070]; Fig. 2, element 40), and that the top layer is 5 millimeters or less (paragraph [0033] and [0037]).
	In the analogous art of microfluidic devices, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Adamo with the top layer and diffusion layer of Makino in order to supply the fluid into the inner space (Makino, paragraph [0036]).
	Modified Adamo does not disclose that the thicknesses of the diffusion layer and the suspension layer are 1 mm to 10 mm respectively. However, regarding this limitation, absent unexpected results, resizing of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu (US 2013/0084634) – This invention is a microfluidic hanging drop chip.
Moritz (US 2016/0102281) – This invention is a hanging drop plate.
Frey (EP 2811012) – This invention is a hanging drop network plate.
Frey (EP 2811013) – This invention is a hanging drop network plate.
Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799